Citation Nr: 0613311	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  06-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
residuals of frostbite of the ears.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
shrapnel wound of the left leg.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in March 2006.  The motion 
was granted in April 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f) (2005).  

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater, or when the 
auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 Hertz are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).

In order for service connection to be granted for any claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992) (current disability is a prerequisite to 
an award of service connection).

Evidence of record shows that the veteran was awarded a 
Combat Infantryman Badge (CIB) for his service in Europe 
during World War II.  The CIB is indicative of participation 
in combat.  In that case, if an injury or disease is alleged 
to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2005).  "Satisfactory evidence" is credible 
evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such 
evidence may be rebutted only by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ."  Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.  Section 1154(b) does not serve to 
establish service connection for the claimed disability(ies) 
without other evidence.  See Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  

The Board notes that the veteran originally submitted a claim 
for service connection for residuals of frostbite of the ears 
and for a shrapnel wound of the left leg in March 1979.  His 
claim was denied by way of a decision dated in April 1979.  
He was notified of the denial that same month.  He did not 
appeal and the decision became final.  See 38 C.F.R. 
§§ 20.302, 20.1103 (2005).  As a result, service connection 
for residuals of frostbite of the ears and for a shrapnel 
wound of the left leg may now be considered on the merits 
only if new and material evidence has been received since the 
time of the prior adjudication.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The veteran has not submitted any medical evidence to show 
that he currently has any of his claimed disabilities, with 
the exception of PTSD.  The records from Florala Hospital 
pertain to treatment for unrelated medical conditions.  The 
statement from D. Marsh, M.D. reports that the veteran takes 
medication for, inter alia, depression and general anxiety 
disorder.  

The only service medical records (SMRs) provided consist of a 
partial copy of the veteran's entrance physical examination 
and his April 1946 separation physical examination.  The 
separation examination did not list any evidence of a 
shrapnel wound of the left thigh, complaints of hearing loss, 
tinnitus, frostbite, or a nervous disorder.  

The veteran also submitted a report that appears to be a 
listing of insurance payments made for medical care provided 
to him over a period of years.  However, the veteran has not 
identified any of the physicians or facilities as a source of 
medical records to date.  If the veteran wishes to include 
evidence from any of the named sources, he must either 
provide the evidence himself or provide the RO with the 
necessary authorization(s) to permit the RO to request the 
records.

The veteran relies on 38 U.S.C.A. § 1154(b) for the 
establishment of service connection for his claimed 
disorders.  However, as noted supra, 38 U.S.C.A. § 1154(b) 
does not establish service connection, meaning entitlement to 
compensation benefits for the claimed disorders; it only 
relaxes the standard for showing that a claimed disorder may 
have occurred in service or was treated in service.  The 
requirements for service connection still require evidence of 
a current disability and a nexus to service.  

The veteran submitted a VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs (VA), in September 2004.  He listed a number of 
physicians as having provided treatment over the years.  He 
later stated that only two physicians, Dr. Marsh, and S. 
Vishwanath, M.D., were still alive.  

The veteran did not provide an authorization form for records 
from Dr. Marsh; however, he did provide an authorization form 
for Dr. Vishwanath in January 2005.  The veteran failed to 
sign the form but the form was not returned to him for his 
signature so that his records could be obtained.  This should 
be done upon return of the case to the RO.

VA is to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005); see also Charles v. 
Principi 16 Vet. App. 370, 375 (2002).  The evidence of a 
link between a current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).

In regard to the veteran's PTSD, he submitted a stressor 
statement in October 2004.  He described several events and 
the PTSD symptoms that he says he has experienced since his 
military service.  The veteran noted that his unit was 
involved in combat from March 1945 until the end of the war.  
He also said that he was exposed to the sights of dead and 
injured prisoners at liberated concentration camps as well as 
having members of his unit killed or wounded.  The veteran 
provided a specific date of when he was wounded in the left 
thigh in March 1945.  The information provided by the 
veteran, regarding his combat service, is consistent with his 
receipt of the CIB.  Finally, he has expressed a number of 
symptoms of PTSD and has provided medical evidence of 
treatment for depression and anxiety.

Finally, the RO originally found that there was no evidence 
of the veteran's participation in combat when the September 
2004 rating decision was issued.  The veteran's receipt of 
the CIB was acknowledged in the March 2005 rating decision.  
However, the December 2005 statement of the case (SOC) again 
said that there was no evidence that the veteran engaged in 
direct combat with the enemy, despite his award of the CIB 
and the reasons and bases contained in the rating decision of 
March 2005.  

In addition, the RO informed the veteran, on several 
occasions, that his claim for service connection for 
residuals for frostbite of the ears and a shrapnel wound of 
the left leg were previously denied and that new and material 
evidence was required to reopen the claim for those issues.  
The December 2005 SOC provided information on regulations for 
time limits to file an appeal and finality of decisions but 
did not provide the pertinent regulation for new and material 
evidence, 38 C.F.R. § 3.156(a) (2005).  

Upon readjudication of the veteran's claims the RO should 
issue a supplemental statement of the case (SSOC) for any 
issue not granted that takes into consideration the veteran's 
CIB and also provides the regulation regarding new and 
material evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran in 
order to request that he identify all 
health care providers who have treated 
him for his claimed disorders.  The 
veteran should be reminded that he must 
show, at a minimum, evidence of a current 
disability.  After securing the necessary 
releases, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran that have not 
been previously secured, and associate 
them with the claims file.  

2.  The veteran should be scheduled to 
undergo a VA psychiatric examination.  
The examiner is requested to review the 
records on file and specifically indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  If a diagnosis of PTSD is 
deemed appropriate, the examiner must 
comment upon the link between the current 
symptomatology and one or more in-service 
stressor.  The report of the examination 
should include complete rationale for all 
opinions expressed.

3.  If and only if the veteran provides 
new and material evidence to reopen his 
claim in regard to residuals of frostbite 
of the ears and a shrapnel wound of the 
left leg, and/or if and only if he 
provides evidence of a current disability 
involving hearing loss and tinnitus, the 
veteran should be afforded examinations.  
The examiner should be requested to 
provide an opinion as to whether there is 
at least a 50 percent probability or 
greater that that any currently diagnosed 
condition, relative to the claimed 
issues, is related to the veteran's 
military service.  A rationale for all 
opinions must be expressed.

6.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issues on 
appeal.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished with a 
SSOC that includes consideration of the 
veteran's CIB and provides the regulation 
pertaining to new and material evidence.  
The veteran and his representative should 
be afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

